Citation Nr: 0705850	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  04-35 857	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania



THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for an acquired psychiatric 
disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active duty from October 1983 to March 
1984.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the RO.  

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in November 2006, and a 
transcript of this hearing is of record.  



FINDINGS OF FACT

1.  The claim of service connection for psychiatric 
disability was originally denied by an April 1984 rating 
decision that was not timely appealed; this decision was 
confirmed by a June 1996 RO denial that was not timely 
appealed.  

2.  The additional evidence received since 1996 is cumulative 
or redundant of evidence previously of record and, by itself 
or in connection with the evidence previously assembled, does 
not  raise a reasonable possibility of substantiating the 
claim.  




CONCLUSION OF LAW

New and material evidence has not been submitted to reopen 
the claim of service connection for an acquired psychiatric 
disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1103 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  The regulations implementing VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

With respect to the matter of the submission of new and 
material evidence, although VA's duty to assist is 
circumscribed, the notice provisions of VCAA are 
applicable.  

The United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a), as amended by 
VCAA, and 38 C.F.R. § 3.159(b), as amended, which pertain 
to VA's duty to notify a claimant who had submitted a 
complete or substantially complete application, apply to 
those claimants who seek to reopen a claim by submitting 
new and material evidence pursuant to 38 U.S.C.A. § 5108.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In June 2002 and May 2003, the RO sent the veteran a letter, 
with a copy of the May 2003 letter sent to his 
representative, in which he was informed of the requirements 
needed to reopen a claim based on new and material evidence.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  

The letter explained that VA would make reasonable efforts to 
help him get additional evidence, but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records.  Private medical records were 
subsequently added to the claims file.  

In the above-noted letter, the veteran was also advised to 
submit additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his possession that pertains to a 
claim.  

The Board notes that the veteran was informed in October 2006 
that a disability rating and effective date would be assigned 
if new and material evidence was found and the reopened claim 
was granted.  

However, since the veteran's attempt to reopen a claim for 
service connection for an acquired psychiatric disability is 
being denied, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA also requires 
VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  However, VA's 
duty to assist the veteran in the development of his claim 
is not triggered unless and until a claim is reopened.  
See 38 U.S.C.A. § 5103A.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim, including at 
his November 2006 videoconference hearing before the 
undersigned.  The Board additionally finds that general due 
process considerations have been complied with by VA.  See 
38 C.F.R. § 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that any 
such omission to be harmless.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).


Law And Regulations

In general, unappealed rating decisions are final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen 
a finally disallowed claim when "new and material" 
evidence is presented or secured with respect to that 
claim.  

"If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, [VA] 
shall reopen the claim and review the former disposition 
of the claim."  See Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 
200 (1994).  

There has been a regulatory change with respect to new and 
material evidence, which applies prospectively to all 
claims made on or after August 29, 2001.  See 38 C.F.R. § 
3.156(a).  

Because the veteran filed his request to reopen his claim 
after August 2001, the current version of the law is 
applicable in this case.  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2006).  

Service connection may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 
(2006); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).  The occurrence of symptoms, in the absence 
of an increase in the underlying severity, does not 
constitute aggravation of the disability.  Davis v. Principi, 
276 F.3d 1341, 1345 (Fed. Cir. 2002).  


Factual Background

The issue of service connection for psychiatric disorder was 
denied by the RO in April 1984 because the evidence showed 
that the veteran's psychiatric disorder began prior to 
service and was not aggravated thereby.  He was notified of 
the denial later in April 1984, but did not appeal this 
denial within the required time limit.

An attempt to reopen his claim in February 1996 was denied by 
VA letter in June 1996 because no new and material evidence 
had been submitted.  The veteran again failed to appeal the 
denial within the required time limit.  


Previously Considered Evidence

The evidence on file at the time of the June 1996 decision 
consisted of the veteran's service medical records and 
written statements from the veteran.  

The service medical records revealed that the veteran was 
hospitalized in January 1984 because of activity at his 
barracks, including saying that his heart was going to 
explode, crying, and acting confused and disoriented.  The 
veteran said that he had been hospitalized for psychiatric 
problems prior to service entrance; he also noted a 
history of drug abuse.  He was given medication and it was 
noted that there was some improvement in his condition.  

The diagnoses in January 1984 were schizophreniform 
disorder, manifested by probable delusions, reported 
auditory and visual hallucinations, confused thinking, 
hyperactive and manipulative behavior, impaired 
concentration and memory, rambling and irrelevant speech, 
and inappropriate affect; and mixed or unspecific, 
nondependent abuse of drugs.  

It was noted that the psychiatric disability had existed 
prior to service entrance and was not aggravated thereby.  
The veteran was considered unfit for retention, and it was 
recommended that he be separated from service, which was 
done by a Medical Board proceeding in February 1984.  


Evidence Received Since June 1996

The evidence received since June 1996 consists of private 
treatment records dated from February 1982 to March 2004, 
May 2002 VA treatment record, an April 2003 Social 
Security Administration award of continued disability 
benefits due to psychiatric disability, March 2005 
statements in support of the veteran's claim from his 
family, a transcript of the veteran's November 2006 
videoconference hearing and written statements by and on 
behalf of the veteran.  


Analysis

As previously discussed, in order for the veteran's claim to 
be reopened, new and material evidence must be of record.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board 
observes that there must be new and material evidence as to 
any aspect of the veteran's claim that was lacking at the 
time of the last final denial in order to reopen the claim.  
See Evans v. Brown, 9 Vet. App. 273 (1996).  Consequently, 
there would need to be some new evidence that would serve to 
show that the veteran's psychiatric disorder was aggravated 
by service.   

Although the multiple private treatment records that have 
been added to the claims files since June 1996 continue to 
show problems with paranoid schizophrenia, these records do 
not contain a nexus opinion linking this disability to 
service, including service aggravation.  

In fact, the evidence received since June 1996 includes 
February 1982 records from Northwestern Institute of 
Psychiatry, which report that the veteran was admitted 
involuntarily from his high school after threatening to kill 
himself, saying that he was the devil, and telling other 
people that they would burn in hell.  He admitted to prior 
use of alcohol and marijuana.  He was treated with Haldol and 
discharged in improved condition.  The diagnosis was that of 
schizophreniform disorder, and the prognosis was guarded for 
the veteran's ability to remain without further regression in 
his mental state.  This evidence supports the conclusion in 
service that the veteran's psychiatric disorder existed prior 
to service entrance.  

Although there is a copy of an April 2003 disability award 
decision from Social Security due to the veteran's 
psychiatric problems, this award relates to his condition 
many years after service discharge and cannot provide 
evidence of a nexus between his current condition and any 
event or incident of service.  

Moreover, the veteran's hearing testimony and written 
contentions, as well as the letters from his family, cannot 
be used to establish a nexus between his current psychiatric 
disorder and service because a layperson is not qualified to 
render a medical opinion regarding the etiology of a disorder 
or disability.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  

Therefore, the Board finds that the evidence submitted since 
the June 1996 RO action does not, either by itself or in 
connection with the evidence previously assembled, raise a 
reasonable possibility of substantiating the claim for 
service connection for an acquired psychiatric disorder.  38 
C.F.R. § 3.156.  

While the evidence submitted since June 1996 may be new, it 
is not material under the relevant definition noted above 
because it does not relate to an unsubstantiated fact 
necessary to substantiate the claim.  In other words, the 
evidence since June 1996 does not show service aggravation of 
the veteran's preexisting psychiatric disorder.  

Consequently, the claim of service connection for an acquired 
psychiatric disorder is not reopened and the benefit sought 
on appeal in this regard must remain denied.  See Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between the veteran's service and 
the disability).  

Moreover, the benefit of the doubt doctrine is not applicable 
to this issue since the veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen the finally disallowed claim of entitlement to service 
connection for an acquired psychiatric disorder.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).  



ORDER

As new and material evidence sufficient to reopen the claim 
of service connection for an acquired psychiatric disorder 
has not been submitted, the appeal is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


